 


109 HR 4432 IH: For relief of the estate of Henry Clay Blizzard.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 4432 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Aderholt introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
For relief of the estate of Henry Clay Blizzard. 
 
 
1.Extension of limitation to file an amended return (alternative) 
(a)In generalNotwithstanding any other provision of law, in the case of the tax imposed by subtitle B of the Internal Revenue Code of 1986 on the estate of Henry Clay Blizzard, of Decatur, Alabama— 
(1)an amended return made during the 1-year period beginning on the date of the enactment of this Act shall be treated as timely made for purposes of such Code, and 
(2)any overpayment of such tax may be refunded. 
(b)InterestInterest shall be allowed and paid on any such overpayment at the overpayment rate under section 6621(a)(1) of such Code, from the later of— 
(1)the date of such overpayment, or 
(2)the last date prescribed for filing the initial return (determined with regard to extensions),  to the date the amended return is filed. If such overpayment is not refunded within 45 days after the amended return is filed, then this subsection shall be applied by substituting the refund is made for the amended return is filed. 
 
